Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    
                                                                   DETAILED ACTION

1. This action is response to application filed on 04/24/2020. Claims 1-20 are pending.

                                 Allowable Subject Matter
2. Claims 1, 8 and 15 recite allowable subject matter. There is no prior arts of record, singly or in combination teaches the feature of claim(s) 
                                       Claim Objection

3. Claims 3-4 are objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the second communication channel” in the claims. It recommends changing “the second communication channel” to “the second channel”. Appropriate corrections are requested.
4. Claim 4 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the first queue” in the claim. It recommends changing “the first queue” to “the first message queue”. Appropriate corrections is requested.
5. Claims 10-11 are objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the second communication channel” in the claims. It recommends changing “the second communication channel” to “the second channel”. Appropriate corrections are requested.
6. Claim 11 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the first queue” in the claim. It recommends changing “the first queue” to “the first message queue”. Appropriate corrections is requested.

8. Claim 18 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the first queue” in the claim. It recommends changing “the first queue” to “the first message queue”. Appropriate corrections is requested.
9. Claims 16-20 are objected to because of the following informalities:  ‘computer-readable medium’ cited in claim 16-20 is not match to “a non-transitory computer-readable medium” as cited in claim 15. It respectfully recommends changing ‘computer-readable medium’ to ‘a non-transitory computer-readable medium’ for claims 16-20. Appropriate corrections are required.

                                                        Double patenting

10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10637730. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe a similar method of maintaining message queues during deployments of application updates. 

	
The current application 16857451
10637730
Explanation
1.    A method comprising:



maintaining, by one or more processors, a first message queue for reading and writing by each of 



establishing, by the one or more processors responsive to an update to one of the first release of the application or the second release of the application, a second message queue for queueing one or more messages communicated between the first release and the second release via a second channel;








causing, by the one or more processors, the first release and second release to cease writing to .




maintaining, by a queue manager executing on one or more processors, a first message queue for storing one or more messages 


deploying one or more application updates to at least one of the first release or the second release; establishing, by the queue manager, responsive to deploying the one or more application updates, a second message queue for storing one or more messages to be exchanged between the first release and the second release, the first release configured to continue 
transferring, by the queue manager, responsive to deploying the one or more application updates, the first communication channel for exchanging one or more messages from the first release to the second release from 









Similar remarks apply to the instant claims 8 and 15.
                                                     Conclusions
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452